Citation Nr: 1010585	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  03-26 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the cervical spine.  

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine.  

3.  Entitlement to an initial rating in excess of 30 percent 
for left knee arthritis after July 31, 2008.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1981 to August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Regional Office in Atlanta, Georgia, which granted service 
connection for the disabilities listed above; the Veteran 
disagreed with the assigned ratings.  In the course of the 
appeal, in a July 2003 rating decision, the ratings for two 
of the disabilities-degenerative disc disease of the lumbar 
spine, and left knee arthritis-were each increased from 10 
to 20 percent.  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet.App. 35, 38 (1993).  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge (VLJ) at the 
Atlanta RO in January 2005.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.

During the course of the appeal, the Veteran relocated; 
original jurisdiction now resides with the Regional Office in 
Jackson, Mississippi (the RO).  

In January 2006 and July 2008, the Board Remanded the 
cervical and lumbar spine claims for further evidentiary 
development.  As will be discussed in greater detail below, 
such development has been undertaken and the Veteran's claims 
have been returned to the Board for appellate proceedings.  

At his January 2005 VA hearing and in written statements, the 
Veteran raised the issues of service connection for 
hypertension and service connection for posttraumatic stress 
disorder (PTSD).  These matters were referred to the RO for 
development and consideration in the January 2006 Board 
Remand.  Although these claims were not fully developed or 
adjudicated by the RO, a recent statement from the Veteran 
dated November 2009 reiterated that he wished to file these 
claims.  Thus these claims are again REFERRED to the RO for 
initial development and consideration.  See Godfrey v. Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO]; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

For reasons expressed below, the issue of entitlement to an 
initial rating in excess of 30 percent for left knee 
arthritis after July 31, 2008 is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the cervical 
spine resulted in no guarding and localized tenderness on 
examination, with no more than "slight" limitation of motion 
shown by forward flexion greatly exceeding 30 degrees and a 
combined range of motion greatly exceeding 170 degrees, 
without muscle spasm, abnormal gait, spinal contour or 
associated neurological complications.  

2.  The Veteran's service-connected degenerative disc disease 
of the lumbar spine has been manifested by limitation of 
motion which is not "severe," forward flexion that exceeds 30 
degrees, with no prescribed bed rest, and no neurological or 
functional impairment.

3.  The medical and other evidence of record does not show 
that the Veteran's service-connected cervical and/or lumbar 
spine disabilities are so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for degenerative joint disease of the cervical spine 
are not met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159, 4.71a, Diagnostic Code 5290 (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2009).

2.  The criteria for an initial evaluation greater than 20 
percent for degenerative disc disease of the lumbar spine are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2009).  

3.  Application of the extraschedular rating provisions is 
not warranted in this case. 38 C.F.R. § 3.321(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran seeks increased initial evaluations for his 
service-connected degenerative disc disease of the lumbar 
spine and degenerative joint disease of the cervical spine.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be 
analyzed and a decision rendered.

Stegall considerations

As was alluded to in the Introduction, the Board Remanded 
this case in January 2006 and July 2008.  In essence, the 
January 2006 Board Remand instructed the agency of original 
jurisdiction (AOJ) to obtain VA treatment records from the VA 
facility in Jackson, Mississippi dated from May 2005, request 
copies of any pertinent evidence from the Veteran, and 
provide the Veteran VA orthopedic and neurological 
examinations.  The AOJ was then to readjudicate the claims. 

The AOJ requested the aforementioned VA treatment records in 
July 2006, and received such records from the VA facility in 
Jackson, Mississippi.  In April 2006, VA requested that the 
Veteran submit any additional evidence which pertained to his 
claims.  In July 2006, the Veteran was scheduled for VA 
orthopedic and neurological examinations, which were 
completed later that same month.  After this development was 
completed, the AMC readjudicated the claims in a February 
2008 supplemental statement of the case (SSOC), and the 
Veteran's claims were returned to the Board.  

The Veteran's claims were again remanded by the Board in July 
2008.  The July 2008 Board Remand instructed the AOJ to 
schedule the Veteran for another VA orthopedic examination.  
The AOJ was then to readjudicate the claims. 

In December 2008, the Veteran was scheduled for a VA 
orthopedic examination, which was completed later that month.  
After this development was undertaken, the AMC readjudicated 
the claims in a October 2009 SSOC, and the Veteran's claims 
were again returned to the Board.  

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's two prior remands 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claims for higher 
initial ratings for his service-connected lumbar and cervical 
spine disabilities.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The instant claims arise from granted claims of service 
connection.  The Court observed that a claim of entitlement 
to service connection consists of five elements, of which 
notice must be provided prior to the initial adjudication: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 
38 U.S.C. § 5103(a).  Compliance with the first Quartuccio 
element requires notice of these five elements in initial 
ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2006).  

Letters dated in March 2001, June 2003, April 2006, July 2006 
and July 2008 fully satisfied the duty to notify provisions, 
including notice of the degree of disability.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  
Although VCAA compliant notice with respect to the Court's 
decision in Dingess was not sent prior to initial 
adjudication of the Veteran's claim in October 2001, this was 
not prejudicial to him.  He was subsequently provided 
adequate notice in April 2006, July 2006 and July 2008, he 
was provided an opportunity to respond with additional 
argument and evidence and the claims were readjudicated and 
an additional SSOC was provided to the Veteran in October 
2009.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records, VA 
treatment records and private treatment records are in the 
file.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran a QTC examination in April 2001 
and VA examinations in July 2003, July 2006 and December 
2008.  There are no records suggesting an increase in either 
disability has occurred as compared to the prior VA 
examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service-connected lumbar and/or 
cervical spine disabilities since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  

Concerning the April 2001 QTC examination and the July 2003, 
July 2006 and December 2008 VA examinations, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The reports of these examinations reflect that the 
Veteran's complete claims file was available, and the 
examiners reviewed the Veteran's complete VA treatment 
records and conducted a full interview, recording his past 
medical history, his current complaints, and conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  The Board therefore concludes that the 
examinations are adequate for rating purposes for the 
Veteran's service-connected lumbar and cervical spine 
disabilities.  See 38 C.F.R. § 4.2 (2009).  The Veteran and 
his representative have not contended otherwise. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.  Increased Ratings

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Board reviews the Veteran's entire history when making a 
disability determination.  See 38 C.F.R. § 4.1.  When the 
Veteran has timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).  

A.  Cervical Spine - Range of Motion (Orthopedic 
Manifestations)

During the pendency of this claim, the criteria for rating 
spine disabilities were revised (effective September 26, 
2003).  The Board will evaluate the Veteran's cervical spine 
claim under both the criteria in the VA Schedule for Rating 
Disabilities in effect at the time of his filing and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  According to VAOPGCPREC 7-
2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.

However, none of the above cases or General Counsel opinion 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the Veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The schedule for rating spine disabilities was changed, 
effective September 26, 2003, to provide for the evaluation 
of all spine disabilities under a new General Rating Formula 
for Diseases and Injuries of the Spine, unless the disability 
is rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  Diagnostic codes for all diseases and 
injuries to the spine were renumbered.  The Board will 
consider the pre-September 2003 criteria before turning to 
the current criteria.

Regardless of the time period or regulations examined, VA 
must consider all the evidence of record to determine when an 
ascertainable increase occurred in the rated disability.  See 
Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson v. 
West, 12 Vet. App. 442 (1999).  

i.  Pre-September 2003 Criteria

Diagnostic Code 5290, applicable prior to September 26, 2003, 
assigns a 10 percent evaluation for "slight" limitation of 
motion of the cervical spine and a 20 percent evaluation for 
"moderate" limitation of motion of the cervical spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  A maximum 30 
percent evaluation is assigned for "severe" limitation of 
motion.  Id.

The Board notes that words such as "severe," "moderate," and 
"mild" are not defined in the Rating Schedule.  Rather than 
applying a mechanical formula, VA must evaluate all evidence, 
to the end that decisions will be equitable and just.  38 
C.F.R. § 4.6 (2009).  Although the use of similar terminology 
by medical professionals should be considered, is not 
dispositive of an issue.  Instead, all evidence must be 
evaluated in arriving at a decision regarding a request for 
an increased disability rating.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. §§ 4.2, 4.6 (2009).

Although the criteria under the prior Diagnostic Code 5290 
are less defined and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  Therefore, even though pre-2003 regulations did not 
define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984.  There is no inconsistency, then, in applying the 
current ranges of motion to rating spine disabilities under 
the old criteria.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
Note (2) (2009); see also Plate V.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  Id.  The normal combined range of motion of the 
cervical spine is 340 degrees.  Id.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id.

ii.  Post-September 2003 Criteria

In relevant part, under the current General Rating Formula 
for Diseases and Injuries of the Spine (effective after 
September 26, 2003), a 10 percent rating is warranted where 
there is forward flexion of the cervical spine greater than 
30 degrees but not greater that 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine at 15 degrees or less; or favorable 
ankylosis of the entire cervical spine.

A 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine.

A 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2009).  These evaluations are for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.

iii.  Analysis  

The Veteran's cervical ranges of motion were measured at the 
April 2001 QTC examination.  The Veteran had forward flexion 
of 65 degrees, extension of 45 degrees, bilateral lateral 
flexion of 40 degrees, bilateral lateral rotation of 80 
degrees.  Limiting extension to the 30 degrees because of 
pain, the combined range of motion is 315 degrees.

The July 2003 VA spine examination report contains the most 
limited measurements in the record.  The Veteran had forward 
flexion and extension of 25 degrees, bilateral lateral 
flexion of 35 degrees, bilateral lateral rotation of 40 
degrees.  The Veteran's cervical spine range of motion was 
not limited by pain.  The combined range of motion is 200 
degrees.  

The cervical ranges of motion were measured again at the July 
2006 VA joints examination.  The Veteran had flexion and 
extension of 45 degrees, bilateral lateral flexion of 45 
degrees and bilateral lateral rotation of 80 degrees.  The 
examiner indicated that the Veteran had painful motion at the 
end point of all motions.  Repetition did not increase the 
Veteran's pain on motion.  The Veteran has a combined range 
of motion of 340 degrees and forward flexion beyond 30 
degrees.

The Veteran had another VA examination in December 2008.  The 
Veteran had forward flexion of 50 degrees, extension of 25 
degrees, bilateral lateral flexion of 30 degrees and 
bilateral lateral rotation of 65 degrees.  The VA examiner 
noted that pain was evident at the end point of extension, 
accompanied by grunting.  The combined range of motion is 260 
degrees.  

The Board also notes that there is no notation of muscle 
spasm, guarding, or localized tenderness, abnormal cervical 
spinal contour, or vertebral body fracture.  

Under former Diagnostic Code 5290, the Veteran's cervical 
ranges of motion are equivalent to no more than "slight" 
impairment.  The Veteran retains the majority of his range of 
motion.  Using the Veteran's pain as a limit, the evidence 
does not satisfy the criteria for a higher rating under the 
prior regulations.  The Veteran has no tenderness or spasm.

The Board finds that the Veteran's cervical strain is not 
manifested by "moderate" limitation of motion.  A rating in 
excess of 10 percent is not warranted under Diagnostic Code 
5290.  See 38 C.F.R. § 4.71a.

Under the General Ratings Formula, the Board concludes that 
the criteria for an initial rating in excess of 10 percent 
are not met for the Veteran's cervical spine disability.  The 
Veteran's combined range of cervical motion greatly exceeds 
the 170 degree maximum for a 20 percent rating.  His forward 
flexion exceeds the 30 degree percent minimum for a 20 
percent rating in three out of the four VA examination 
reports, enumerated above.  Even if the Board evaluates the 
Veteran on the basis of his ranges of motion as limited by 
pain, the preponderance of the competent medical evidence 
does not satisfy the criteria for a higher rating based on 
limitation of motion.  There is no abnormal spinal contour 
associated with the cervical strain.  Additionally, ankylosis 
of the entire thoracolumbar spine is not demonstrated in the 
medical evidence, and the Veteran does not appear to contend 
that his back is ankylosed.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  In the 
present case, there is clearly no ankylosis.  

The Board has considered the rule of DeLuca, supra.  The 
Board has considered the Veteran's additional limitation of 
motion and pain on repetition when applying the limitation of 
motion criteria set out above.  Even using these more limited 
ranges, the evidence continues to show that an increased 
rating is not warranted.  As such, the Board concludes that 
an increase under DeLuca is not warranted.

The Board has considered the possibility of staged ratings.  
See Fenderson, supra.  The Board, however, concludes that the 
criteria for an initial rating in excess of 10 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.

The Board has looked into all relevant Diagnostic Codes, and 
limitation of motion and arthritis have not satisfied the 
criteria.  The Board notes that the Veteran has a diagnosis 
of degenerative arthritis of the cervical spine.  
Degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  Diagnostic Code 5003 states that when the limitation 
of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  Id.  
The Veteran already receives a 10 percent rating.  

In sum, the Veteran's service-connected cervical spine 
disability does not satisfy the present or prior criteria for 
an initial rating in excess of 10 percent at any point during 
the appeal period.  Accordingly, the claim for an initial 
rating in excess of 10 percent for degenerative joint disease 
of the cervical spine based on range of motion findings is 
denied.  

B.  Lumbar Spine - Range of Motion (Orthopedic 
Manifestations)

The Veteran's service-connected degenerative disc disease of 
the lumbar spine is currently rated under former Diagnostic 
Code 5293, which deals specifically with intervertebral disc 
syndrome which is rated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations.  However, 
the Board has also considered the application of the 
Diagnostic Code for limitation of motion, specifically former 
Diagnostic Code 5292 (prior to September 26, 2003) 
[limitation of motion of the lumbar spine].  As above, the 
criteria rating other back disabilities were revised.  
Effective September 26, 2003, a General Ratings Formula was 
instituted to evaluate back disabilities.  As above, the 
Board has considered both the prior and current regulations.  
See VAOPGCPREC 3-2000; 38 U.S.C. § 5110(g).

i.  Pre-September 2003 Criteria

Under the prior regulation, Diagnostic Code 5292 provides for 
the assignment of a 20 percent evaluation for "moderate" 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  A maximum 40 percent evaluation 
is assigned for "severe" limitation of motion.  Id.  The 
Board notes that words such as "severe" and "moderate," are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, VA must evaluate all evidence, to the end 
that decisions will be equitable and just. 38 C.F.R. § 4.6.  
Although the use of similar terminology by medical 
professionals should be considered, is not dispositive of an 
issue.  Instead, all evidence must be evaluated in arriving 
at a decision regarding a request for an increased disability 
rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 
4.6.  Again, the Board turns to the current regulations as 
guidance in applying the prior regulations.  See 
supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002), supra.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  See 
68 Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).  

ii.  Post-September 2003 Criteria

Under the General Ratings Formula, a 20 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  See the General Rating Formula for Diseases and 
Injuries of the Spine.

A 40 percent evaluation requires forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation requires unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.

A 100 percent evaluation is warranted where unfavorable 
ankylosis of the entire spine is demonstrated.  Id.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.

iii.  Analysis

Under former Diagnostic Code 5292, the Board finds that the 
Veteran's limitation of motion of his lumbar spine "moderate" 
at any time during the appeal period.  The Veteran's range of 
motion of the lumbar spine reported in the April 2001 QTC 
examination was full (to 90 degrees).  Considering the 
Veteran's range of motion readings reported in the July 2003, 
July 2006 and December 2008 VA examination reports, the most 
limited report of forward flexion was limited to 50 degrees, 
with pain at the end point.  Using the former criteria for 
guidance, this measure does not rise to a "severe" level.  
There continues to be no abnormal posture and tenderness and 
spasms are specifically denied by the Veteran.  Additionally, 
the Veteran's VA treatment records do not contain any 
notation of limitation of motion.  Without objective findings 
of limitation of motion, the Board finds that the Veteran's 
limitation of lumbar motion can be no more than "moderate."  
The criteria for a rating in excess of 20 due to limitation 
of motion of the lumbar spine not met under former diagnostic 
Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Considering the medical evidence of record under the General 
Ratings Formula, the Veteran's claims file is devoid of any 
evidence that the range of motion of his thoracolumbar spine 
has ever been limited to 30 degrees of flexion.  As noted 
above, the Veteran's most limited range of motion of the 
thoracolumbar spine was to 50 degrees of flexion, as 
reflected in the July 2006 VA examination report.  

The Board has considered additional limitation of motion 
after repetitive movements pursuant to the Court's holding in 
DeLuca.  The competent medical evidence of record reflects 
that the Veteran's range of motion of the thoracolumbar spine 
was never limited to less than 30 degrees of flexion due to 
pain, lack of endurance, weakness or excess fatigability due 
to repetitive movements.  

The Board has considered the possibility of staged ratings.  
See Fenderson, supra.  The Board, however, concludes that the 
criteria for an initial rating in excess of 20 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.

In sum, the Veteran's service-connected lumbar spine 
disability does not satisfy the present or prior criteria for 
an initial rating in excess of 20 percent at any point during 
the appeal period.  The Board has looked into all relevant 
Diagnostic Codes, and limitation of motion has not satisfied 
the criteria.  Accordingly, the claim for an initial rating 
in excess of 20 percent for degenerative disc disease of the 
thoracolumbar spine based on range of motion findings is 
denied.  



III.  Cervical and Lumbar Spine (Neurological manifestations)

A.  Intervertebral Disc Syndrome ( Former Diagnostic Code 
5293)

The Veteran has degenerative disc disease of the lumbar 
spine.  The currently assigned 20 percent rating was assigned 
for moderate Intervertebral Disc Syndrome (IVDS) under the 
former Diagnostic Code 5293.  A 40 percent rating could be 
assigned under the old criteria for IVDS that is severely 
disabling with recurring attacks and intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  Under the 
former Diagnostic Code, the maximum schedular rating was 60 
percent, and was assigned for IVDS which was pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 
precedential opinion of VA's Office of General Counsel, 
VAOPGCPREC 36-97 (1997), held that Diagnostic Code 5293 
involves loss of range of motion because the nerve defects 
and resulting pain associated with injury to the involved 
nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.

The Veteran's disability does not meet the criteria for a 
rating in excess of 20 percent disabling under the old 
criteria for Diagnostic Code 5293, as the evidence, as 
discussed below does not support a higher rating under those 
criteria.  

The Board observes that the Veteran has complained of pain, 
numbness and tingling radiating to his extremities and down 
the middle of his back as a result of his service-connected 
lumbar and cervical spine disabilities.  However, the reports 
of the April 2001 QTC examination and July 2003, July 2006 
and December 2008 VA examinations reflect that the Veteran 
was "neurologically intact."  A more specific VA 
neurological examination was performed in July 2006, the 
results of which reflect that the Veteran has "no 
neurological deficits related to the cervical spine" and 
only "mild sensory loss in the L5 distribution bilaterally 
consistent with root irritation."  See the July 2006 VA 
neurological examination report.  

The Veteran's IVDS of the lumbar spine is manifested by pain 
and painful motion, as described above concerning a 
disability rating based on range of motion.  The ratings in 
excess of 20 percent require recurring attacks and other 
neurological complications.   The competent medical evidence 
of record reflects the absence of left knee jerk since the 
April 2001 VA examination and intermittent reports of 
decreased sensation in the left thigh.  The neurological 
complications are explicitly a part of the Diagnostic Code 
5293 criteria.  Thus, limitation of motion alone cannot 
warrant a higher rating under the old Diagnostic Code 5293.  
The Board concludes that an initial rating in excess of 20 
percent under the old Diagnostic Code 5293 is not warranted 
at any time.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

B.  Intervertebral Disc Syndrome (Diagnostic Code 5243)

Effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  When VA revised the 
criteria for evaluating general diseases and injuries of the 
spine effective September 26, 2003, as discussed above, VA 
also reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for IVDS.  

The Veteran's lumbar spine degenerative disc disease is 
currently rated under Diagnostic Code 5243.  See 38 C.F.R. § 
4.71a (2009).  The Board notes that degenerative disc disease 
is rated under Diagnostic Code 5243 for Intervertebral Disc 
Syndrome.  Under Diagnostic Code 5243, the Veteran's 
disability may be rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  

Further, the Board notes that the latest VA examination 
report diagnosed the Veteran with degenerative disc disease 
of the cervical spine.  While this disability has not been 
separately service-connected by the RO, the Board will 
consider the Veteran's neurological complaints associated 
with his service-connected cervical spine disability under 
Diagnostic Code 5243.  

The Board looks first to the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  A 20 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2009).

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  If intervertebral disc syndrome 
is present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  Id. at Note (2).

The Board has reviewed the Veteran's claims file and cannot 
find evidence of prescribed bed rest.  The Veteran does 
complain of pain and exacerbations, but these lack the 
necessary treatment by a physician to make them 
incapacitating episodes within the meaning of the regulation. 
 As such, the Board finds that the Veteran has not had any 
incapacitating episodes.  Accordingly, higher ratings based 
on the alternative ratings formula for intervertebral disc 
syndrome of the lumbar spine and cervical spine are not 
warranted.  

C.  Esteban Considerations

Additionally, the Board further finds that a separate 
disability rating for neurological complications is not 
warranted because the objective medical evidence does not 
demonstrate that the Veteran suffers from a neurological 
disability due to his degenerative disc disease of the lumbar 
and cervical spine or degenerative joint disease of the 
cervical spine which warrants a separate disability rating.  

The medical evidence of record does not identify any separate 
neurological findings or disability not already contemplated 
under the discussed pertinent old and new criteria.  Separate 
disability ratings may only be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition. 
 See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Old 
Diagnostic Code 5293 explicitly includes neurological 
manifestations in the ratings criteria.  The General Ratings 
Formula includes pain, whether or not it radiates.  As 
discussed above, the Veteran has no neurological deficits 
related to the cervical spine.  As noted above, the competent 
medical evidence of record reflects the absence of left knee 
jerk since the April 2001 VA examination and intermittent 
reports of decreased sensation in the left thigh; however, 
his overall disability picture does not support the existence 
of a separate neurological disorder for which a separate 
disability rating may be assigned.  See Diagnostic Code 8521.  
These neurological manifestations either overlap the criteria 
of Diagnostic Code 5293 or cannot support an independent 
evaluation under the General Ratings Formula for the 
Veteran's service-connected lumbar and/or cervical spine 
disabilities.  

In sum, while the Veteran has expressed subjective complaints 
concerning neurological manifestations associated with his 
service-connected lumbar and cervical spine disabilities, the 
competent objective medical evidence of record reflects that 
the Veteran neither suffers from separate neurological 
disabilities for which compensation may be awarded nor has 
been prescribed bed rest by a doctor.  Therefore, the Board 
concludes that the Veteran does not suffer from additional 
neurological deficiencies so as to warrant separate 
disability ratings under the diagnostic codes pertinent to 
rating neurological disorders.  See Bierman v. Brown, 6 Vet. 
App. 125 (1994).

IV.  Consideration of Additional Diagnostic Codes

The Board has also considered rating the Veteran's service-
connected lumbar spine disability under former Diagnostic 
Code 5295.  Under Diagnostic Code 5295, in effect before 
September 26, 2003, lumbosacral strain warrants a 
noncompensable evaluation when manifested by slight 
subjective symptoms only.  A 20 percent evaluation requires 
evidence of muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
The highest rating allowable under this diagnostic code, 40 
percent, will be awarded with evidence of listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2003).  

After careful review of the record, the Board finds that the 
Veteran's symptomatology does not correspond with the 
criteria for a 40 percent disability rating under Diagnostic 
Code 5295.  Specifically, the VA examination reports of 
record are devoid of evidence that the Veteran exhibits 
abnormal mobility on forced motion, loss of lateral motion 
with osteoarthritic changes, marked limitation of forward 
bending in a standing position or listing of the whole spine 
to the opposite side.  Further, there is no evidence of a 
positive Goldthwaite's sign.  Accordingly, the Veteran cannot 
be availed by former Diagnostic Code 5295.  

V.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

The Board notes that neither the RO nor AMC provided the 
criteria for an extraschedular rating nor considered the 
Veteran's entitlement to such in the July 2003 SOC or the 
February 2008 SSOC.  Nonetheless, the Board will consider the 
provisions of 38 C.F.R. 3.321(b)(1) (2009) in connection with 
the issues on appeal.  See VAOPGCPREC 6-96; see also Bagwell 
v. Brown,9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the Veteran's service-connected lumbar and cervical spine 
disabilities, and the Veteran has pointed to no such 
symptoms.

With respect to frequent hospitalization, there is no 
evidence of hospitalization for the Veteran's service-
connected lumbar and cervical spine disabilities, in the 
recent or remote past.

With respect to marked interference with employment, there is 
no indication that his service-connected lumbar and/or 
cervical spine disabilities cause marked interference with 
his employment.  Indeed, the December 2008 VA examination 
report notes that the Veteran is "still able to perform his 
job duties."  See the December 2008 VA examination report.  

The Board concludes that the currently-assigned disability 
ratings adequately compensate the Veteran for any industrial 
impairment caused by his service-connected lumbar and 
cervical spine disabilities.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Indeed, 38 
C.F.R. § 4.1 specifically states:  "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

The Board has thus been unable to identify any factor 
consistent with an exceptional or unusual disability picture 
with respect to the Veteran's service-connected lumbar and 
cervical spine disabilities.  Accordingly, referral for 
extraschedular evaluation is not warranted in this case.

ORDER

Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the cervical spine is denied.  

Entitlement to an initial rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.  

REMAND

3.  Entitlement to an initial rating in excess of 30 percent 
for left knee arthritis after July 31, 2008  

In January 2008, the RO issued a rating decision granting a 
temporary evaluation of 100 percent from June 25, 2007 to 
July 31, 2008 based on surgical treatment necessitating 
convalescence for the Veteran's service-connected left knee 
arthritis; the rating decision also assigned a 30 percent 
initial evaluation from August 1, 2008.  In March 2008, the 
Veteran disagreed with the assigned 30 percent disability 
rating from August 1, 2008.  The RO did not furnish the 
Veteran with a corresponding SOC on the matter.  Accordingly, 
the claim must be remanded to allow the RO to provide the 
Veteran with an SOC on this issue.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  
However, the issue will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.  The Board 
additionally notes that the Veteran has requested a hearing 
on this matter.  

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with an SOC as to the 
issue of entitlement to an initial rating 
in excess of 30 percent for left knee 
arthritis after July 31, 2008.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
this issue to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


